
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.02



AMENDMENT NO. 4
TO THE
WELLPOINT HEALTH NETWORKS INC.
PENSION ACCUMULATION PLAN
(As Amended and Restated January 1, 1997)
(As Amended through October 1, 1997)


    The WellPoint Health Networks Inc. Pension Accumulation Plan is amended as
of June 1, 2001 as follows:

    1.  Section 8.04(c) requiring a one-year delay in payment of a single sum
benefit to a Participant who terminates employment prior to age 55 will cease to
apply to a Participant who terminates employment on or after June 1, 2001.

    2.  A new Section 3.19 is added to Article III to read:

    3.19 Georgia Retirement Program. Former participants in the Non-Contributory
Retirement Program for Certain Employees of Blue Cross and Blue Shield of
Georgia, Inc. will receive credit for service prior to June 1, 2001 as described
in Appendix VII.

    3.  "Appendix VI: Participating Companies" is amended, effective as of
June 1, 2001 to include Blue Cross and Blue Shield of Georgia, Inc.

    4.  A new Appendix VII: Special Provisions Applicable to Georgia
Participants and Transition Participants is added effective June 1, 2001 at the
end of the Plan to read:

APPENDIX VII: SPECIAL PROVISIONS APPLICABLE TO GEORGIA
PARTICIPANTS AND TRANSITION PARTICIPANTS

    The Non-Contributory Retirement Program for Certain Employees of Blue Cross
and Blue Shield of Georgia, Inc. (the "Georgia Retirement Program") is merged
into the Plan effective as of 11:59 p.m. on May 31, 2001. Assets and liabilities
of the Georgia Retirement Program, together with the assets and liabilities of
this Plan, constitute a single plan within the meaning of Code Section 414(l) as
of June 1, 2001. Unless otherwise expressly provided herein, the rights and
benefits of a participant in the Georgia Retirement Program who ceased to be an
employee of Blue Cross and Blue Shield of Georgia, Inc. ("BCBSGA") on or prior
to May 31, 2001 are determined in accordance with the applicable provisions of
the Georgia Retirement Program in effect prior to June 1, 2001. References in
the Plan to "Participant" as defined in Article II include each individual with
an interest in the Georgia Retirement Program on May 31, 2001 who has an
interest in the Plan on June 1, 2001 without regard to whether the individual is
a former Employee. This Appendix VII is designed to preserve under the Plan any
benefits that were accrued under the Georgia Retirement Program prior to June 1,
2001 to the extent such benefits are protected under Code Section 411(d)(6). The
provisions of the Plan apply to the benefits of employees and former employees
of BCBSGA described in this Appendix subject to the prior sentence and except to
the extent modified by the terms of this Appendix. In the event of a conflict,
the provisions of this Appendix will control.

    Section 1.01.  Definitions. The following definitions apply to this
Appendix VII:

    (a) "Benefit Accrual Increase" means, on any date, the aggregated present
value of the Transition Participants' Georgia Benefits that accrue during the
period beginning January 1, 2000 and ending on the determination date less the
aggregated present value of the benefits that the Transition Participants would
have accrued if they had been accruing benefits under the cash balance formula
in Section 8.01 of the Plan for the same period. For purposes of this
definition,

1

--------------------------------------------------------------------------------

"present value" will be determined using the Georgia Factors. The Benefit
Accrual Increase calculated as of any date will be discounted back to January 1,
2000 using the applicable interest rate determined under Section 9.02(d) of the
Plan.

    (b) "Credited Service" means, with regard to a Georgia Participant and a
Transition Participant, the participant's years of benefit accrual service
recognized under the Georgia Retirement Program immediately prior to the Plan
Merger Date.

    (c) "Final Average Salary" means the highest five consecutive years of an
individual's earnings determined over a 10-year period. "Earnings" includes an
individual's basic compensation rate in effect on January 1, plus overtime pay,
bonuses and additional compensation earned in the prior year. With regard to a
Georgia Participant, Final Average Salary will be frozen at May 31, 2001. With
regard to a Transition Participant, Final Average Salary will be frozen at the
Transition End Date.

    (d) "Georgia Benefit" means, with respect to a Georgia Participant, the
benefit accrued under the Georgia Retirement Program that is frozen at May 31,
2001, and with respect to a Transition Participant, the benefit accrued under
the Georgia Retirement Program prior to the Plan Merger Date plus the benefit
accrued under the Georgia Benefit Formula described in Section 1.05 of this
Appendix through the Transition End Date.

    (e) "Georgia Factors" means, on any date, the Moody's AAA bond index rate
determined as of the last day of the prior Plan Year and rounded up to the next
higher 0.25%, the applicable mortality table as defined in Section 417(e) of the
Code and the rates of retirement, termination and disability shown on Schedule B
of Form 5500 for the 2000 Plan Year of the Georgia Retirement Program.

    (f)  "Georgia Participant" means an individual with an interest in the
Georgia Retirement Program at May 31, 2001, other than a Transition Participant,
who becomes a Participant in the Plan as of June 1, 2001.

    (g) "Georgia Retirement Program" means the Non-Contributory Retirement
Program for Certain Employees of Blue Cross and Blue Shield of Georgia, Inc.

    (h) "Plan Merger Date" means June 1, 2001 when the Georgia Retirement
Program and the Plan are one plan for purposes of Code Section 414(l).

    (i)  "Primary Social Security Benefit" means an individual's estimated
Primary Insurance Amount under the federal Social Security program as defined in
the Georgia Retirement Program as in effect at May 31, 2001.

    (j)  "Transition End Date" means the earliest of (i) December 31, 2004 or
(ii) the first day of the month following the date on which the Benefit Accrual
Increase reaches $3 million; or (iii) the date the Transition Participant ceases
to be an Eligible Employee.

    (k) "Transition Participant" means an individual with an interest in the
Georgia Retirement Program at May 31, 2001 who satisfies the following
conditions:

    (1) the individual is an Eligible Employee on June 1, 2001;

    (2) the individual was not less than age 45 on December 31, 1999;

    (3) the sum of the individual's age and service recognized under the Georgia
Retirement Program for benefit accrual purposes at December 31, 1999 was not
less than 65 points; and

    (4) the individual had base pay and incentive pay of $80,000 or less in
1999.

2

--------------------------------------------------------------------------------



    Section 1.02.  Eligibility.

    (a) Effective as of the Plan Merger Date, Blue Cross and Blue Shield of
Georgia, Inc. will become a Participating Company under the Plan.

    (b) Each individual employed by Blue Cross and Blue Shield of Georgia, Inc.
immediately prior to the Plan Merger Date, who becomes an Employee on the Plan
Merger Date, will commence participation in the Plan as of the Plan Merger Date,
provided he or she otherwise satisfies the Plan's eligibility requirements.

    Section 1.03.  Benefit Accrual. A Georgia Participant other than a
Transition Participant will begin accruing benefits under the cash benefit
formula in Section 8.01 of the Plan as of the Plan Merger Date. A Transition
Participant will continue accruing benefits under the Georgia Benefit Formula
described in Section 1.05 of this Appendix through the Transition End Date. A
Transition Participant who continues as an Eligible Employee after the
Transition End Date will begin accruing benefits under the cash benefit formula
in Section 8.01 immediately following the Transition End Date.

    Section 1.04.  Service Credit. Service recognized under the Georgia
Retirement Program for eligibility and vesting purposes as of the Plan Merger
Date will be taken into account for the same purposes under the Plan. The sum of
a Georgia Participant's or a Transition Participant's Credited Service and years
of Benefit Service (if any) will be taken into account for purposes of
determining the rate at which his or her Annuity Credits accrue under the cash
benefit formula in Section 8.01 of the Plan. Hours of Service completed by a
Georgia Participant or a Transition Participant in the period beginning
January 1, 2001 and ending May 31, 2001 will be taken into account for purposes
of determining whether such individual will accrue a benefit under
Section 8.01(a) of the Plan for the 2001 Plan Year (or hypothetical benefit in
the case of a Transition Participant), but the amount of any such benefit will
be based only on Compensation accrued by such individual while a Participant in
the Plan.

    Section 1.05.  Georgia Benefit Formula. The Georgia Benefit of a Georgia
Participant or a Transition Participant is a single life annuity payable over
the life of the participant in monthly installments commencing at the
participant's Normal Retirement Date determined under the following formula:

    (a) With respect to a Georgia Participant: 2% of the participant's Final
Average Salary times his or her years of Credited Service, up to 30 years,
reduced by 1.667% of the participant's Primary Social Security Benefit times his
or her years of Credited Service, up to 30 years.

    (b) With respect to a Transition Participant: 2% of the participant's Final
Average Salary times the sum of his or her (i) years of Credited Service and
(ii) years of Benefit Service accrued through the Transition End Date, up to
30 years total, reduced by 1.667% of the participant's Primary Social Security
Benefit times the sum of his or her (i) years of Credited Service and (ii) years
of Benefit Service accrued through the Transition End Date, up to 30 years
total.

    Section 1.06.  Retirement Benefit. If a Georgia Participant or a Transition
Participant elects to receive his or her Georgia Benefit at or after attaining
age 62, the amount of the benefit will not be

3

--------------------------------------------------------------------------------

reduced for early retirement. If a Georgia Participant or Transition Participant
elects to receive his or her Georgia Benefit prior to attaining age 62, the
following reduction factors will apply:

Age When Early Retirement
Benefit Payments Begin

--------------------------------------------------------------------------------

  Percentage of Program
Formula Benefit

--------------------------------------------------------------------------------

  62   100 % 61   97 % 60   94 % 59   91 % 58   88 % 57   85 % 56   82 % 55   79
%

    The applicable percentage of the Georgia Retirement Program benefit shown
above will be interpolated to the nearest month for ages between the ages shown.

    A Georgia Participant or Transition Participant is not eligible to receive
his or her Georgia Benefit prior to attaining age 55.

    Section 1.07.  Vesting. A Georgia Participant's Georgia Benefit will vest as
provided in Article VI of the Plan. Thus, if a Georgia Participant was hired
after attaining age 60, he or she will vest at his or her Normal Retirement Date
as defined in Section 2.23 rather than after completion of five years of Vesting
Service or five years of participation in the Georgia Retirement Program and the
Plan.

    Section 1.08.  Distributions.

    (a) If a Georgia Participant or a Transition Participant accrues a benefit
under the cash benefit formula in Section 8.01 of the Plan attributable to
service performed on or after the Plan Merger Date, the participant's Accrued
Benefit attributable to such service will be payable at the time, and in the
forms, described in Articles VIII and IX of the Plan. The Georgia Benefit of a
Georgia Participant or a Transition Participant will be payable upon such
individual's attaining age 55, provided the participant has separated from
service with all Affiliated Companies, and in any of the forms described in
Section 9.02 of the Plan. A Georgia Participant or a Transition Participant who
accrues a benefit under the cash benefit formula in Section 8.01 of the Plan
attributable to service performed on or after the Plan Merger Date will make
separate elections as to his or her Accrued Benefit and Georgia Benefit,
provided, however, that payment may be made in one check if the same form is
elected for both benefits. No benefits (including such participant's Georgia
Benefit) will be paid out prior to a Georgia Participant's or Transition
Participant's attainment of age 701/2 without such participant's prior written
consent, subject to the automatic cashout provisions.

    (b) The Georgia Benefit of a Georgia Participant who terminated employment
prior to the Plan Merger Date, and thus has no benefit under the Plan that is
attributable to service performed on or after the Plan Merger Date, will be
payable under the applicable terms of the Georgia Retirement Program as in
effect at the Plan Merger Date.

    Section 1.09.  Death Benefits Attributable to Georgia Benefit.

    (a) If a Georgia Participant or a Transition Participant is vested in his or
her Georgia Benefit, and has not started to receive benefits under the Plan at
the time of his or her death, such participant's surviving spouse will be
eligible to receive a survivor benefit. The benefit will be paid as a monthly
annuity over the life of the surviving spouse. If, however, the participant had
attained age 55 and was an active Employee (or on short-term disability) at his
or her death, the surviving spouse may elect to receive the benefit as a lump
sum. Regardless of the participant's age

4

--------------------------------------------------------------------------------

and employment status, if the present value of the survivor benefit is less than
$5,001 (taking into account any survivor benefit accrued under the cash benefit
formula in Section 8.01 of the Plan), such value will be paid to the surviving
spouse as soon as practicable after the participant's death.

    (b) If a Georgia Participant or a Transition Participant is vested in his or
her Georgia Benefit, and is not less than age 55 and an active Employee (or on
short-term disability) at his or her death, such participant's spouse will be
eligible to receive 100% of the Georgia Benefit that would have been payable to
the Participant as a joint and 50% survivor annuity, determined as if the
Participant had terminated employment on the day prior to his or her death and
elected to have benefits commence on the date that benefits commence to his or
her surviving spouse.

    (c) If a Georgia Participant or a Transition Participant is vested and an
active Employee (or on short-term disability) at his or her death, but has not
attained age 55, or if such participant had separated from service from all
Affiliated Companies before his or her death, such participant's spouse will be
eligible to receive a percentage of the participant's Georgia Benefit accrued as
of the day prior to the participant's death. The percentage will be 50% less
2 percentage points for each full calendar year between the date the spouse's
pension starts and the date the participant would have attained age 65 or a full
50% if the Participant was entitled to a unreduced Georgia Benefit on the day
prior to his or her death. Such benefit will be payable at the date the Georgia
Participant or Transition Participant would have attained age 65. Alternatively,
the surviving spouse of a Georgia Participant or a Transition Participant may
elect a reduced benefit determined under Section 1.06, provided that benefit
payments commence as of a date the participant would have attained one of the
specified ages. In no event will the benefits received by a surviving spouse
where the participant's death occurs on or before the date the participant
attained age 55 be less than the amount the participant would have been entitled
to receive if he or she had terminated employment on the date of his or her
death (or if earlier, the date the participant actually terminated employment),
survived until age 55, retired, and died on the follow day.

    (d) If the surviving spouse of a Georgia Participant or a Transition
Participant defers commencement of the survivor benefit, and dies before payment
begins, no survivor benefit attributable to the participant's Georgia Benefit
will be paid.

    (e) A surviving spouse may defer payment of the survivor benefit
attributable to the Georgia Benefit of a Georgia Participant or Transition
Participant, as applicable, until the date such participant would have attained
age 65. If the surviving spouse has not requested payment prior to that date,
payment will commence at the date the participant would have attained age 65
without regard to whether the surviving spouse has provided written consent.

    Section 1.10.  Conversion Factors. For purposes of determining the present
value of a Georgia Participant's or Transition Participant's Georgia Benefit
payable as a lump sum, the following factors will be used:

    (a) The interest rate will be determined on the first day of each calendar
quarter based the average yield on 30-year Treasury securities for the fifth
calendar month preceding the quarterly change date

    (b) The applicable mortality table will be consistent with the requirements
of Code Section 417(e).

    A benefit payable as a qualified joint and survivor annuity will be
determined as of the date benefits are to commence under the simplified
conversion factors set forth in Section 5.01 of the Georgia Retirement Program
as in effect at May 31, 2001.

    A benefit payable in an optional form other than a single sum will be
determined as of the date benefits are to commence under the simplified
conversion factors applicable to a single life

5

--------------------------------------------------------------------------------

annuity, life benefit with 120 or 240 payments guaranteed, joint and contingent
benefit and Social Security adjusted benefit set forth in Section 5.03 of the
Georgia Retirement Program as in effect at May 31, 2001.

    IN WITNESS WHEREOF, WellPoint Health Networks Inc. caused this Amendment to
be executed this 8th day of May, 2001.

    WELLPOINT HEALTH NETWORKS INC.
 
 
By:
 
/s/ THOMAS C. GEISER   

--------------------------------------------------------------------------------

Thomas C. Geiser
Executive Vice President

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.02
AMENDMENT NO. 4 TO THE WELLPOINT HEALTH NETWORKS INC. PENSION ACCUMULATION PLAN
(As Amended and Restated January 1, 1997) (As Amended through October 1, 1997)
